DETAILED ACTION
This Final Office Action is in response to amendments filed 7/20/2022.
Claims 1, 5, 8, 16-18, and 21 have been amended.
Claims 1-23 are pending.
Response to Arguments
On pages 10-12 of Remarks filed 7/20/2022, the Applicant contends that Peake, Hemisphere, Cain, and Nichols does not teach the amended limitations.
The Applicant’s arguments with respect to claims been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, a new reference (Rex) has been applied in combination with Peake to teach this claimed feature.
Allowable subject matter has been indicated below, including proposed amendments to the independent claims that would place the application in a condition for allowance.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 9, 11, 12, 15, 17, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Peake (US 2014/0168009 A1), hereinafter Peake, in view of Hemisphere (“Compact GPS Positioning and Heading Smart Antenna,” June 2019, Hemisphere GNSS, Inc.), hereinafter Hemisphere, Cain et al. (US 6,099,235), hereinafter Cain, and Rux (US 2007/0290015 A1), hereinafter Rux.
Claim 1
Peake discloses the claimed system (Figure 7, depicting excavator 705) for tracking a position of a cutting edge (i.e. teeth 730) on a bucket (i.e. bucket 725) of an excavator (see ¶0037, regarding the determination of position and control of the teeth 730 of the excavator), the bucket coupled to the excavator at a pivot point (i.e. joint 755) between a stick (i.e. stick 720) of the excavator and the bucket, a mechanism coupled to the stick and configured to provide rotational movement of the bucket (see ¶0041, regarding the automatic control of the vehicle as a whole, including rigid body components such as the stick and bucket, where the bucket is capable of rotation, as described in ¶0025), an inertial measurement unit (IMU) (i.e. IMU 4 760) coupled to the bucket and configured to determine rotation of the bucket (see ¶0038, regarding that that the model of Figure 4 corresponds to the embodiment of Figure 7, where IMU 4 760 in Figure 7 corresponding to IMU 425 in Figure 4A estimates attitude and rotation rate, as described in ¶0025). 
The “mechanism” taught by Peake may be reasonably interpreted as hydraulic, given that common excavators, similar to that shown in Peake’s Figure 7, are well known to operate via hydraulic mechanisms.
For example, Cain discloses a similar excavator in Figure 1, where a hydraulic mechanism (i.e. hydraulic actuator 54) coupled to dipper stick 26 (similar to the stick of Peake) is configured to provide rotational movement of bucket 36 (similar to the bucket of Peake) (see column 3, line 40-col. 4, line 16, with respect to Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the excavator of Peake, such that a hydraulic mechanism coupled to the stick and configured to provide rotational movement of the bucket, in the same manner that Cain provides a hydraulic mechanism coupled to dipper stick configured to provide rotational movement of a bucket, with the predictable result of providing for well known hydraulic control applicable to excavators.
Peake further discloses the system comprising a survey pole coupled to the stick (see Figure 7, depicting the “pole”-like structure of GNSS 750 coupled to stick 720). Peake does not specifically disclose the survey pole as being arranged to a side of the stick using a mounting mechanism, the mounting mechanism removably attached to a middle portion of the survey pole so that a first portion of the survey pole extends beyond a top of the mounting mechanism and a second portion of the survey pole extends beyond a bottom of the mounting mechanism. However, arranging the GNSS 750 of Figure 7 in this particularly claimed configuration would not influence its claimed operation. Additionally, providing GNSS 750 as removably attached from excavator 705 is similar to the legal precedent of making separable (see MPEP 2144.04(V)(C)). 
Specifically, Rux discloses a known mounting mechanism (i.e. clamp 22, depicted in Figure 1, described as attaching to a survey pole in ¶0042), where it may be reasonable to conclude that a middle portion of a survey pole (similar to the survey pole taught by Peake) so that a first portion of the survey pole extends beyond a top of the mounting mechanism and second portion of the survey pole extends beyond a bottom of the mounting mechanism, given the known operation of a clamp, depicted in Figure 1.
In Peake, a survey pole is mounted on the stick of an excavator. In Rux, a survey pole is mounted outside of a vehicle. However, it is the particular configuration of the mounting mechanism that is modified by Rux; therefore, the type of vehicle on which the mounting mechanism is provided does not influence this combination.
Since the systems of Peake and Rux are directed to the same purpose, i.e. mounting a survey pole to a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting of the survey pole of Peake, so as to be performed by a mounting mechanism removably attached to a middle portion of the survey pole so that a first portion of the survey pole extends beyond a top of the mounting mechanism and a second portion of the survey pole extends beyond a bottom of the mounting mechanism, in light of Rux, with the predictable result of attaching a survey rod using quick-release tube clamps that provide for easy removal and field use (¶0042 of Rex).
Peake further discloses the system comprising: 
a global navigation satellite system (GNSS) unit (i.e. antenna associated with GNSS 750) coupled to the top (similar to the first portion taught by Rux) of the survey pole (see Figure 7, depicting GNSS 750 as including an antenna and mounted by a “survey pole”), the survey pole arranged relative to the stick so that the GNSS unit remains free from contact with any part of the excavator, the bucket, or the stick during a full range of motion of the stick (see Figure 7, depicting the antenna of GNSS 750 as being “free from contact” from boom 715, stick 720, and bucket 725; It is well known in the art that the structural limitations of a common excavator does not permit contact between the location of GNSS 750 and boom 715, stick 720, or boom 725, and thus, the feature in which the GNSS unit remains free from contact “during a full range of motion of the stick” is inherently taught by Figure 7), the GNSS unit including an antenna arranged in a known spatial relationship with the pivot point between the stick of the excavator and the bucket (see ¶0025, regarding the fixed spatial relationship between control point 435 and rigid body 430, where GNSS antenna 405 is mounted on rigid body 410 connected by joint 420, where control point 435 corresponds to bucket 725, rigid body 430 corresponds to stick 720, and GNSS antenna 405 corresponds to GNSS 750, as described in ¶0037), the GNSS unit configured to determine a position of the antenna and a tilt and a heading of the GNSS unit (see ¶0025-0026, regarding GNSS receiver 455 obtains signals from GNSS antenna 405).
Peake discloses that GNSS receiver 455 obtains signals from GNSS antenna 405, which are used in combination with the IMUs to determine position, velocity, and attitude at joint 420 and control point 435 (see ¶0025-0026, with respect to Figure 4A). While it may be considered inherent that the GNSS unit of Peake determines a position of the antenna and a tilt and heading of the GNSS unit, in light of the common well known understanding of the functions of a GNSS, Hemisphere is applied in combination with Peake to more clearly teach this known feature.
For example, Hemisphere discloses a compact GPS position and heading smart antenna called Vector V104 GPS Smart Antenna (similar to the GNSS unit taught by Peake), where the antenna and receiver are embodied in a single unit (second page, with respect to specifications). Hemisphere further teaches that Vector V104 GPS Smart Antenna determines a position of its antenna and a tilt and heading of the GPS Smart Antenna (first page, with respect to key features). 
Since Peake discloses no distinction made between position of the GNSS receiver and position of its antenna (see ¶0025), it would be reasonable to substitute the GNSS receiver and antenna of Peake with the GPS Smart Antenna of Hemisphere. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GNSS unit of Peake, so as to determine a position of the antenna and a tilt and heading of the GNSS unit, in the same manner that Hemisphere determines a position of its antenna and a tilt and heading of the GPS Smart Antenna, with the predictable result of providing measurements that are commonly made by GNSS.
Peake further discloses that the claimed system comprises a mobile controller (i.e. INS 1 470 and INS 2 485) configured for communications with the GNSS unit and the IMU (see ¶0026, with respect to Figure 4B, regarding INS 1 and INS 2 receive signals from GNSS 455 and IMU 2 480, which correspond to the excavator of Figure 7, as described in ¶0037). Peake discloses an INS (i.e. inertial navigation system) that combines GNSS position and velocity estimates for the antenna with IMU attitude estimates for the rigid body to estimate position, velocity, and attitude at a control point (see ¶0005), and therefore, an INS may be considered a “controller.” Additionally, an INS inherently includes a controller, as is well known to one of ordinary skill in the art. The INS may be considered “mobile,” due to its installation on a vehicle.
While Peake does not explicitly disclose the feature of wireless communication, it would be capable of instant and unquestionable demonstration to modify the system of Figure 7, so as to communicate between components via wireless communication, such as by using a short-range communication standard commonly implemented in vehicle networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication of the mobile controller with the GNSS unit and IMU of Peake, so as to be wireless, with the predictable result of providing for a more flexible system with less wiring.
The combination of Peake and Hemisphere further discloses that the mobile controller configured to receive the position of the antenna, the tilt, and the heading from the GNSS unit (Peake, ¶0026, with respect to Figure 4B, regarding signals from GNSS 455 are received by INS 1 470).
Peake further discloses that the mobile controller is configured to receive the rotation of the bucket from the IMU (see ¶0026, with respect to Figure 4B, regarding signals from IMU 2 480 are received by INS 2 485), the mobile controller configured to determine coordinates of the cutting edge of the bucket in a real world coordinate frame (see ¶0026, with respect to Figure 4B, regarding that INS 2 485 provides position, velocity, and attitude at control point 435, which corresponds to teeth 730 of bucket 725, as described in ¶0038).
Claim 3
Peake further discloses that the GNSS unit includes a GNSS receiver (see ¶0025-0026, with respect to Figures 4A and 4B, regarding GNSS receiver 455 obtains signals from GNSS antenna 405).
Claim 8
The combination of Peake, Hemisphere, Cain, and Rux discloses the claimed system (Peake, Figure 7, depicting excavator 705) for tracking a position of a working edge (i.e. teeth 730) on an implement (i.e. bucket 725) of a construction vehicle (i.e. excavator 705) and further comprising an angle sensor (i.e. i.e. IMU 4 760), as discussed in the rejection of claim 1.
Claim 9
Peake further discloses that the construction vehicle is an excavator, as discussed in claim 8. 
Claim 11
Peake further discloses that the implement includes a bucket (i.e. bucket 725), as discussed in the rejections of claims 1 and 8.
Claim 12
Peake further discloses that the rigid member includes a stick (i.e. stick 720) of an excavator, as discussed in the rejections of claims 1 and 8.
Claim 15
Peake further discloses that the angle sensor includes an inertial measurement unit (IMU), as discussed in the rejection of claim 8.
Claim 17  
The combination of Peake, Hemisphere, Cain, and Rux discloses the claimed discloses the claimed system (Figure 7, depicting excavator 705) for tracking a position of a working edge (i.e. teeth 730) on an implement (i.e. bucket 725) of a construction vehicle (i.e. excavator 705), as described in the rejection of claim 1.
Claim 18
Rex further discloses that the mount is a mounting mechanism configured so that the survey pole can be rigidly attached to the mounting mechanism and so that the survey pole can be detached from the mounting mechanism (see ¶0042-0043, abstract). Substituting the mount of Peake for the mounting mechanism of Rex further teaches that the mounting mechanism is configured so that when the survey pole is attached to the mounting mechanism, the antenna of the GNSS unit is arranged in approximately the known spatial relationship with the pivot point between the rigid member and the implement, as discussed in the rejection of claim 1.
Claim 20
Peake further discloses that the angle sensor includes an inertial measurement unit (IMU), as discussed in the rejections of claims 1 and 17.
Claim 21
The combination of Peake, Hemisphere, Cain, and Rex discloses the claimed system (Figure 7, depicting excavator 705) for tracking a position of a working edge (i.e. teeth 730) on an implement (i.e. bucket 725) of a construction vehicle (i.e. excavator 705), as described in the rejections of claims 1 and 8.
Claim 22
Peake further discloses that the construction vehicle is an excavator, the implement is a bucket of the excavator, and the rigid member is a stick of the excavator, as described in the rejections of claims 1 and 21.
Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peake, in view of Hemisphere, Cain, and Rex, and Adachi et al. (translation of JP 20020325143 A), hereinafter Adachi.
Claims 4, 14, and 19
Peake discloses the mobile controller as a controller provided in the vehicle and does not disclose that the mobile controller is a cell phone. However, remote control configurations of work vehicles are common in the art.
For example, Adachi discloses wireless communication between a main control unit 11 of a construction machine and a cell phone (see ¶0019). Similar to the mobile controller of Peake, the cell phone of Adachi receives sensor data from the construction machine and transmits control data to the construction machine (see ¶0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile controller of Peake, such that the mobile controller is a cell phone, in light of Adachi, with the predictable result of providing the ability to confirm and rewrite operating data of a working machine by a mobile phone (¶0003-0004 of Adachi).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US 2009/0162177 A1), hereinafter Nichols, in view of Hemisphere and Rux.
Claim 5
Nichols discloses the claimed system (Figures 1 and 4) for tracking a position of a cutting edge on a bucket (i.e. bucket 30) of a skidsteer (i.e. skid steer loader 10) (paragraph [0029], regarding the determination of the position of the teeth of bucket 30), the bucket coupled to the skidsteer at a pivot point (i.e. pivot point A) between arms (i.e. lift arm assemblies 26 and 28) of the skidsteer and the bucket (paragraph [0022]), a hydraulic mechanism (i.e. lift actuator 34) coupled to the arms and configured to provide rotational movement of the bucket (paragraph [0023]), an inertial measurement unit (IMU) (i.e. angle sensor described in paragraph [0037]) coupled to the bucket and configured to determine rotation of the bucket (paragraph [0037], regarding the angle sensor may provided as an inclinometer that is mounted to coupling 31, so as to provide an indication of the orientation of the implement).
Nichols further discloses the system comprising a survey pole coupled to one of the arms of the skidsteer (Figure 2, depicting position sensor 40 as being “coupled” to the lift arm assembly 28, where the sensor 40 is depicted as “pole”-like). Nichols does not specifically disclose the survey pole as being arranged to a side of the stick using a mounting mechanism, the mounting mechanism removably attached to a middle portion of the survey pole so that a first portion of the survey pole extends beyond a top of the mounting mechanism and a second portion of the survey pole extends beyond a bottom of the mounting mechanism. However, arranging the sensor 40 of Figure 2 in this particularly claimed configuration would not influence its claimed operation. Additionally, providing sensor 40 as removably attached from the skidsteer in Figure 2 is similar to the legal precedent of making separable (see MPEP 2144.04(V)(C)). 
Specifically, Rux discloses a known mounting mechanism (i.e. clamp 22, depicted in Figure 1, described as attaching to a survey pole in ¶0042), where it may be reasonable to conclude that a middle portion of a survey pole (similar to the survey pole taught by Nichols) so that a first portion of the survey pole extends beyond a top of the mounting mechanism and second portion of the survey pole extends beyond a bottom of the mounting mechanism, given the known operation of a clamp, depicted in Figure 1.
In Nichols, a survey pole is mounted on the arm of a skidsteer. In Rux, a survey pole is mounted outside of a vehicle. However, it is the particular configuration of the mounting mechanism that is modified by Rux; therefore, the type of vehicle on which the mounting mechanism is provided does not influence this combination.
Since the systems of Nichols and Rux are directed to the same purpose, i.e. mounting a survey pole to a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting of the survey pole of Nichols, so as to be performed by a mounting mechanism removably attached to a middle portion of the survey pole so that a first portion of the survey pole extends beyond a top of the mounting mechanism and a second portion of the survey pole extends beyond a bottom of the mounting mechanism, in light of Rux, with the predictable result of attaching a survey rod using quick-release tube clamps that provide for easy removal and field use (¶0042 of Rex).
Nichols further discloses that the system comprises:
a global navigation satellite system (GNSS) unit coupled to the survey pole (paragraph [0025], regarding position sensor 40 is a GNSS antenna and receiver), the survey pole arranged relative to the arms of the skidsteer (paragraph [0025], regarding position sensor 40 is in a fixed relation to lift arm pivot points A) so that the GNSS unit remains free from contact with any part of the skidsteer, the bucket, or the arms during a full range of motion of the arms (Figures 1 and 2, depicting the range of motion with respect to the lift arm assemblies 26, 28, where position sensor 40 is “free from contact” of the skidsteer, bucket, or arms), the GNSS unit including an antenna arranged in a known spatial relationship with the pivot point between the arms of the skidsteer and the bucket (paragraph [0025], regarding the GNSS antenna associated with position sensor 40, which is in a fixed relation to lift arm pivot points A), the GNSS unit configured to determine a position of the antenna (paragraph [0025], regarding the determination of the three dimensional location coordinates of the antenna).
While it may be considered inherent that the GNSS of Nichols further determines a tilt and heading of the GNSS unit, in light of the common well known understanding of the functions of a GNSS, Hemisphere is applied in combination with Nichols to more clearly teach this known feature.
For example, Hemisphere discloses a compact GPS position and heading smart antenna called Vector V104 GPS Smart Antenna (similar to the GNSS unit taught by Nichols), where the antenna and receiver are embodied in a single unit (second page, with respect to specifications). Hemisphere further teaches that Vector V104 GPS Smart Antenna determines a position of its antenna and a tilt and heading of the GPS Smart Antenna (first page, with respect to key features). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GNSS unit of Nichols, so as to determine a tilt and heading of the GNSS unit, in the same manner that Hemisphere determines a position of its antenna and a tilt and heading of the GPS Smart Antenna, with the predictable result of providing measurements that are commonly made by GNSS.
Nichols further discloses that the claimed system comprises a mobile controller (i.e. control 60) configured for communications with the GNSS unit and the IMU (Figure 4, depicting control 60 communicating with position sensor 40 and inclinometer 50). Control 60 may be considered “mobile,” due to its installation on a vehicle.
While Nichols does not explicitly disclose the feature of wireless communication, it would be capable of instant and unquestionable demonstration to modify the control system of Figure 4, so as to communicate between components via wireless communication, such as by using a short-range communication standard commonly implemented in vehicle networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication of the mobile controller with the GNSS unit and IMU of Nichols, so as to be wireless, with the predictable result of providing for a more flexible system with less wiring.
The combination of Nichols and Hemisphere further discloses the mobile controller configured to receive the position of the antenna, the tilt, and the heading from the GNSS unit (Nichols, paragraph [0039], with respect to Figure 4).
Nichols further discloses the mobile controller configured to receive the rotation of the bucket from the IMU (Figure 4, depicting control 60 receiving signals from inclinometer 50, as described in paragraph [0037]), the mobile controller configured to determine coordinates of the cutting edge of the bucket in a real world coordinate frame (paragraph [0029], regarding the determination of the position of the teeth of bucket 30).
The “inertial measurement unit (IMU)” is only claimed to determine rotation of the bucket, and therefore, the angle sensor described as an inclinometer positioned on the implement of Nichols reasonably teaches the claimed “IMU,” given that it performs the same function. If the claim language of an IMU is more narrow than the angle sensor taught by Nichols, then it would be capable of instant and unquestionable demonstration to substitute an IMU for the angle sensor of Nichols, given that an IMU will perform the same function as the angle sensor in Nichols. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the angle sensor of Nichols with an IMU, so as to provide a sensor capable of performing further measurements of angular rate.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Hemisphere and Rux, and in further view of Adachi.
Claim 7
Nichols discloses the mobile controller as a controller provided in the vehicle and does not disclose that the mobile controller is a cell phone. However, remote control configurations of work vehicles are common in the art.
For example, Adachi discloses wireless communication between a main control unit 11 of a construction machine and a cell phone (see ¶0019). Similar to the mobile controller of Nichols, the cell phone of Adachi receives sensor data from the construction machine and transmits control data to the construction machine (see ¶0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile controller of Nichols, such that the mobile controller is a cell phone, in light of Adachi, with the predictable result of providing the ability to confirm and rewrite operating data of a working machine by a mobile phone (¶0003-0004 of Adachi).
Claims 10, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Peake in view of Hemisphere, Cain, and Rux, and in further view of Nichols.
Claim 10
Peake does not specifically disclose that the construction vehicle is a skidsteer. However, modifying the construction vehicle of Peake to be a skid steer would be obvious in light of Peake, paragraph [0014], which discloses that the invention is applicable to different types of vehicles.
For example, Nichols discloses a similar method in which the position of the teeth of a bucket (similar to the working edge on the implement taught by Peake) is determined (see ¶0029) by receiving signals from both a GNSS and an angle sensor (similar to the IMU taught by Peake) (see ¶0025, ¶0037). Nichols further discloses the method as applicable to a skidsteer (see ¶0021, with respect to Figures 1 and 2).
Since the systems of Peake and Nichols are directed to the same purpose, i.e. tracking a position of a working edge on an implement of a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Peake, such that the construction vehicle is a skidsteer, with the predictable result of providing similar control for a loader implement of a skid steer loader (¶0005 of Nichols).
Claim 13
Peake does not specifically disclose that the construction vehicle is a skidsteer, where the rigid member includes arms of a skidsteer. However, modifying the construction vehicle of Peake to be a skid steer would be obvious in light of Peake, ¶0014, which discloses that the invention is applicable to different types of vehicles.
For example, Nichols discloses a similar method in which the position of the teeth of a bucket (similar to the working edge on the implement taught by Peake) is determined (see ¶0029) by receiving signals from both a GNSS and an angle sensor (similar to the IMU taught by Peake) (see ¶0025, ¶0037). Nichols further discloses the method as applicable to a skidsteer (see ¶0021, with respect to Figures 1 and 2). See the rejection of claim 5, regarding Nichols’ configuration of the sensors and arms, with respect to the overall claim language.
Since the systems of Peake and Nichols are directed to the same purpose, i.e. tracking a position of a working edge on an implement of a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Peake, such that the construction vehicle is a skidsteer, where the rigid member includes arms of a skidsteer, with the predictable result of providing similar control for a loader implement of a skid steer loader (¶0005 of Nichols).
Claim 23
Peake does not specifically disclose that the construction vehicle is a skidsteer, the implement is a bucket of the skidsteer, and the rigid member is an arm of the skidsteer. However, modifying the construction vehicle of Peake to be a skid steer would be obvious in light of Peake, ¶0014, which discloses that the invention is applicable to different types of vehicles.
For example, Nichols discloses a similar method in which the position of the teeth of a bucket (similar to the working edge on the implement taught by Peake) is determined (see ¶0029) by receiving signals from both a GNSS and an angle sensor (similar to the IMU taught by Peake) (see ¶0025, ¶0037). Nichols further discloses the method as applicable to a skidsteer (see ¶0021, with respect to Figures 1 and 2). See the rejection of claim 5, regarding Nichols’ configuration of the sensors, arms, and bucket, with respect to the overall claim language.
Since the systems of Peake and Nichols are directed to the same purpose, i.e. tracking a position of a working edge on an implement of a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Peake, such that the construction vehicle is an skidsteer, the implement is a bucket of the skidsteer, and the rigid member is an arm of the skidsteer, with the predictable result of providing similar control for a loader implement of a skid steer loader (¶0005 of Nichols).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Peake in view of Hemisphere, Cain, and Rux, and in further view of Official Notice.
Claim 16
The combination of Peake, Hemisphere, Cain, and Rux does not further disclose that the survey pole is a grade rod. However, it would be capable of instant and unquestionable demonstration to incorporate graduations onto the survey pole of Peake, given that the graduations do not influence the operation of the claimed system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the survey rod of Peake, so as to be a grade rod, in light of Official Notice, with the predictable result of providing graduations on the rod that may be used for additional purposes, such as determining differences in elevation.
Allowable Subject Matter
The following claims 1, 5, 8, 17, and 21 drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration:
….a mobile controller configured to determine coordinates of the cutting edge of the bucket in a real world coordinate frame based on the received position, tilt, and heading. 
The emphasized amendment has been made with respect to the last element of claim 1 and incorporates all preceding elements. Similar amendments are recommended for independent claims 5, 8, 17, and 21.
Specifically, in light of the overall claim, the use of data from the GNSS unit associated with the survey pole to determine excavator-related parameters, i.e. the cutting edge of the bucket, reasonably overcomes the applied prior art, given that it would not be obvious to one of ordinary skill in the art to use the particularly claimed configuration for determining parameters pertaining to the bucket. In the claim’s original state, the GNSS unit is claimed to obtain data related to its own position and orientation, not of the excavator; therefore, it would be obvious to mount a survey pole with a GNSS unit onto an excavator, when its data is not being used in any calculations or control of the excavator by the mobile controller. 
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 2 and 6, the closest prior art of record, Peake, Nichols, Hemisphere, Cain, and Rux, taken alone or in combination, does not teach the claimed survey pole includes an upper portion of a grade rod that has been removably detached from a lower portion of the grade rod and the survey pole does not include a tip, in light of the overall claim. Specifically, this particularly claimed configuration in light of the overall claim would not have been obvious to one of ordinary skill in the art before the effective filing date.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661